Citation Nr: 0117187	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-08 610A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia (claimed 
as multiple symptomatology including burning and pain of the 
arms, legs, back, chest, and face).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was thereafter transferred to 
the Waco, Texas RO.  

By rating decision dated in December 1997, the RO denied 
service connection for carpal tunnel syndrome.  The veteran 
was notified of the adverse rating decision and her appellate 
rights.  A VA Form 119, Report of Contact, dated in May 1998 
reflects that the veteran expressed disagreement with the 
rating decision.  She was informed that she needed to file a 
notice of disagreement.  The veteran did not file a notice of 
disagreement to the December 1997 rating decision.  See In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  
Accordingly, this issue is not before the Board for appellate 
consideration.  

In April 1999, the veteran requested a hearing before a 
Member of the Board in the District of Columbia.  In October 
2000, the Board mailed notice of the scheduled hearing to the 
last address of record.  On February 1, 2001, the veteran 
responded that she received the notice of hearing in January 
2001, that she was out of the country, and that she was 
unable to attend the hearing.  In lieu of her personal 
appearance, the veteran submitted a statement in support of 
her claim that reiterated her contentions.  

In May 2000, the veteran through her representative raised 
the claim of entitlement to service connection for a back 
condition.  See Informal Hearing Presentation.  As this claim 
was first raised before the Board, it has not been developed 
for appellate consideration.  Where a claim has not yet been 
addressed by the RO, it is not in appellate status, and the 
Board must refer, rather than remand, the claim.  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995).  


REMAND

There has been a significant change in the law during the 
pendency of this claim.  The Veterans Claims Assistance Act, 
signed into law on November 9, 2000, has eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As regards the 
claim for service connection for fibromyalgia, a remand is 
required for compliance with the duty to assist provisions.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran insists that she first experienced burning 
sensations in her legs in 1974 after a 10-mile hike, during 
basic training.  She asserts that the pain and burning has 
migrated to her shoulders, arms, back, chest, face, and soles 
of her feet.  In October 1996, she was diagnosed with 
fibromyalgia.  In this case, the veteran has presented 
evidence of a current disability and a pattern of symptoms 
since service.  The question that must be answered is whether 
the currently diagnosed fibromyalgia had its onset in 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  The Veterans Claims 
Assistance Act requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
also 38 C.F.R. § 19.9 (2000).  

Service medical records for the period from August 1974 to 
October 1976 reflect multiple somatic complaints.  On several 
occasions in December 1974, the veteran was evaluated for 
muscle spasms in the lower back.  The impression was 
lumbosacral strain.  In January 1975, she reported having a 
burning sensation in the back of her legs and that her body 
was sensitive to the touch of clothing.  She reported that 
walking produced pain in the low back.  The diagnosis was 
idiopathic scoliosis with musculoskeletal pain and a normal 
neurological evaluation.  Entries dated in March and April 
1975 reflect, inter alia, low back pain - probable 
musculoskeletal, rule out renal; mild anterior chest pain - 
"?" etiology, probably gastrointestinal in origin; legs 
burning from the hip down to the thighs intermittently; and 
rule out diabetes mellitus.  In August 1975, the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy for chronic pelvic inflammatory 
disease.  Entries dated in February and March 1976 reflect, 
inter alia, chronic right upper quadrant and right lower 
quadrant pain possibly secondary to adhesions from the total 
abdominal hysterectomy.  Entries dated in May and June 1976 
reflect, inter alia, posterior chest wall pain determined not 
of genitourinary origin - musculoskeletal pain; and numbness 
and tingling in the right arm and shoulder - symptoms "?" 
etiology, "?" anemia "?", and mild depression.  In July 
1976, she was evaluated for multiple somatic symptoms.  

Multiple entries dated in September 1976 to include the 
report of medical history completed for separation from 
service reflect evaluations for recurrent back pain, cramps 
in the legs, trouble sleeping, pain in the chest, and 
suprapubic discomfort that radiated down the leg at times 
which had persisted since the total abdominal hysterectomy.  
The pain came and went.  The physician noted that he did not 
really have a treatment regimen to help in view of the normal 
barium enema, etcetera.  The impression was that the pain was 
probably incisional and related to the previous total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
The September 1976 report of medical examination reflects 
that the extremities (e.g., upper and lower) and spine, other 
musculoskeletal were evaluated as normal.  

Post service medical records dated between December 1976 and 
February 1997 consist of military and VA treatment reports 
and multiple evaluations for somatic complaints.  A September 
1977 military hospital entry reflects complaints of a burning 
painful sensation in the right posterior popliteal space 
radiating to the hip.  The assessment was leg pain "?" 
cause, no objective disease found, and suspect underlying or 
coexisting depression.  On VA examination in October 1978, 
the veteran reported strong pulsating pains in the legs.  
During the 1980's, the veteran was evaluated for complaints 
of suprapubic pain, headaches, muscle spasms, and multiple 
joint pain, and insomnia.  The veteran was diagnosed with 
diabetes in 1985.  Entries dated in August 1990 reflect a 
long history of pain complaints - etiology unclear.  The 
record reflects that the veteran had been seen in the 
arthritis and neurology clinics and that they were unable to 
offer any solution.  Since that time, the records reflect 
recurrent headaches, chronic pelvic pain, multiple joint 
pain, muscular pain, tenderness of the shoulders, arms, and 
thighs with facial burning, as well as complaints of 
migratory burning, tingling, and numbing sensations in the 
limbs, face, back, and chest.  

The June 1994 report from the Physical Medicine and 
Rehabilitation Service at VA reflects that the veteran's 
symptoms were too diffuse, non specific and widespread to be 
explained on the basis of a single neuropathy, radiculopathy, 
or entrapment syndrome.  The physician suspected that her 
symptoms were due to a musculoskeletal/myofascial pain 
syndrome with severe underlying scoliosis.  In relevant part, 
an August 1995 VA entry reflects, inter alia, that the 
veteran's problems may be related to diabetic neuropathy.  A 
May 1996 entry reflects, inter alia, that the dysesthesias 
and vague complaints have persisted 20 years without a 
diagnosis.  The complaints might be psychosocial in origin or 
related to peripheral neuropathy secondary to diabetes 
mellitus, PMR, fibromyalgia, or giant cell arteritis.  An 
August 1996 VA entry reflects, inter alia, exacerbation of 
burning pains in extremities lateral thigh/ knees and upper 
arms.  The physician reported, inter alia, that dysesthesias 
atypical for diabetic neuropathy, that there were no joint 
findings consistent with rheumatoid arthritis, that the ESR 
was within normal limits on the last visit, and fibromyalgia 
"?".  In October 1996, the diagnoses were chronic pain and 
fibromyalgia.  

In light of the diagnosis of fibromyalgia and the pattern of 
symptomatology which had been attributed to causes other than 
fibromyalgia, the Board determines that further development 
consistent with the prevailing law is warranted before the 
claim of entitlement to service connection for fibromyalgia 
(claimed as multiple symptomatology including burning and 
pain of the arms, legs, back, chest, and face) is 
adjudicated.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A(d)).  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  The veteran is hereby 
informed of that regulation.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1. Prior to any development actions, the 
RO should verify the veteran's address 
of record.  Note: the veteran was out 
of the country as of February 2001.  
Then, the RO should request that she 
furnish the names, addresses, and 
dates of treatment of all medical 
providers to include VA facilities 
from whom she has received treatment 
for fibromyalgia or burning and pain 
of the arms, legs, back, chest, and 
face since February 1997.  After 
securing the necessary authorizations 
for release of this information, the 
RO should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims 
folder.  Failures to respond to the 
development request should be 
documented in the claims folder.  

2. The RO should schedule the veteran for 
a comprehensive rheumatologic 
examination to ascertain the etiology 
and onset of the fibromyalgia.  The 
claims folder should be made available 
to the examiner for review concurrent 
with the examination.  The examiner is 
requested to provide an opinion, based 
on the medical evidence of record, to 
include service medical records and VA 
outpatient treatment records, and 
sound medical principles, on whether 
it is least as likely as not that the 
currently diagnosed fibromyalgia had 
its onset in service and why.  Any and 
all opinions expressed must be based 
on the evidence in the claims file.  
If for any reason the examiner is 
unable to provide a complete opinion, 
he should provide an explanation.  

If communications with the veteran 
reveal that she is unable to report 
for a comprehensive VA examination, 
the RO should request that the VA 
examiner base his opinion on a review 
of the service medical records and VA 
outpatient treatment records.  

3. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the medical 
opinion to ensure that the examiner 
was responsive to and in complete 
compliance with the directives of the 
Remand instructions and if it is not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  Thereafter, the RO should 
readjudicate the claim of service 
connection for fibromyalgia (claimed 
as multiple symptomatology including 
burning and pain of the arms, legs, 
back, chest, and face).  If the 
determination remains adverse to the 
veteran, the RO should then furnish 
the veteran and her representative a 
supplemental statement of the case 
containing notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.


		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

